PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/411,373
Filing Date: 14 May 2019
Appellant(s): TOYOTA JIDOSHA KABUSHIKI KAISHA



__________________
Examiner’s Answer to Appeal Brief
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/16/2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 10/04/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims. 

Claims 1-3, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sawa et al. (U.S. 2016/0322669).

(2) Response to Argument

Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive. 

	As previously presented in the final rejection of record dating 10/04/2021, Sawa discloses all of the limitations of instant claim 1, specifically:
Sawa discloses a non-aqueous electrolyte secondary battery comprising a positive electrode, a negative electrode, and a non-aqueous electrolyte solution (abstract), wherein: 
the positive electrode active material layer includes lithium phosphate, lithium phosphate (Li3PO4) is a synonym for trilithium phosphate [0657] having a size of 0.05-5 micrometers [0671] (applies to claim 3) and a positive active material of lithium transition metal oxide containing at least lithium, nickel, manganese, and cobalt [0655]. More particularly, Sawa gives the examples of using LiNi0.5Mn0.3Co0.2O2 and LiNi1/3Mn1/3Co1/3O2 as lithium-nickel-manganese-cobalt composite oxides, thus teaching a nickel content of at least 34 mole percent [0655] (as applies to claim 2).  
Sawa discloses the negative electrode having a coating on its surface [0651]. Alternatively, the lithium phosphate and electrolyte solution will interact with each other to form the coating on the surface of the negative electrode. The coating is produced by using identical compositions as the instant application, thus the coating is formed by the interaction between the lithium phosphate and the electrolyte solution (as it applies to claim 1).
	Additionally, while Sawa discloses the addition of the lithium phosphate and teaches that the lithium phosphate is added preferably in the amount of 0.5-5 mass % [0657], Sawa does not explicitly disclose the claimed 0.9-4.25 mass percent lithium phosphate.  However, Sawa does further teaches the addition of the lithium phosphate enhances continuous charging characteristics [0657]. 
	While Sawa discloses the addition of lithium fluorosulfonate [0470] in the electrolyte solution and teaches that the lithium fluorosulfonate is added in the amount of 0.05 -10 mass percent, and preferably in the amount of 0.4-1.0 mass percent [0472], Sawa does not explicitly disclose the claimed 0.135-0.850 mass percent lithium fluorosulfonate. Sawa does further teaches the addition of lithium fluorosulfonate enhances initial and storage characteristics [0468]. 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to include the lithium phosphate and lithium fluorosulfonate in the claimed amounts because the lithium phosphate enhances continuous charging characteristics and the lithium fluorosulfonate enhances initial and storage characteristics.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Furthermore, it is deemed that the coating on the negative electrode is an inherent characteristic and/or property of the specifically disclosed battery. In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

	Sawa discloses that the non-aqueous electrolyte solution further comprises lithium bis(oxalato)borate [0463] and teaches that the lithium bis(oxalato)borate is added in the amount of 0.01-10 mass percent, and preferably in the amount of 0.3-1 mass percent, regarding claims 1 and 6 [0465]. Sawa does not explicitly disclose the claimed range of 0.1 or 0.2 mass percent of lithium bis(oxalato)borate in the non-aqueous solution. However, Sawa does further teaches the amount of oxalate salt ensures easy control of output, load, low-temperature, cycle and high-temperature storage characteristics [0465]. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In this case, Sawa discloses the claim range of at least 0.1 mass percent and at least 0.2 mass percent.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include the lithium bis(oxalato)borate in the amount of 0.2 mass % because this amount ensures easy control of output, load, low-temperature, cycle and high-temperature storage characteristics.
	Sawa further discloses the addition of 0.5 mass percent lithium difluorophosphate as the lithium salt in the electrolyte solution [1031], and teaches the difluorophosphate salts is added in the amount of 0.001- 5 mass percent, and preferably 0.1-1 mass percent, regarding claims 1 and 9 [0437]. Sawa does not explicitly disclose the claimed 0.1 or 0.2 mass percent lithium difluorosulfate in the electrolyte solution. However, Sawa does teach that the amount of difluorophosphate salt ensures that the salts produce significant effects in the enhancement of initial irreversible capacity [0437].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In this case, Sawa discloses the claim range of at least 0.1 mass percent and at least 0. mass percent.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include lithium difluorophosphate in the amount of  0.1-1 mass percent because this amount ensures the salts produce significant effects in the enhancement of initial irreversible capacity. 

Applicant’s arguments are premised on the assertion that:
	(I): the specific contents of trilithium phosphate, lithium fluorosulfonate, lithium bis(oxalate)borate, and lithium difluorophosphate are not taught by the broader, yet encompassing, ranges of Sawa as the specific contents of the four compounds above require a proper balance to maintain the desired properties. Thus, the specific quantities of each compound yield unexpected advantages and results. Applicant argues that the inclusion of the limitation “the negative electrode has a coating film on its surface” is sufficient to limit the scope of the claim so that the specific claimed ranges are commensurate in scope. 

	In response to applicant’s argument (I), examiner cites paragraph 0029 of the instant application in which it is described to the reader that the battery is first charged before it is subjected to the aging treatment wherein the negative electrode coating is formed. Therefore, the charging of the battery must be claimed in order for the claimed ranges to be commensurate in scope with the disclosure of the instant application. 
Applicant is reminded that evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness.
The patentability of an intermediate may be established by unexpected properties of an end product "when one of ordinary skill in the art would reasonably ascribe to a claimed intermediate the ‘contributing cause’ for such an unexpectedly superior activity or property." In re Magerlein, 602 F.2d 366, 373, 202 USPQ 473, 479 (CCPA 1979). "In order to establish that the claimed intermediate is a ‘contributing cause’ of the unexpectedly superior activity or property of an end product, an applicant must identify the cause of the unexpectedly superior activity or property (compared to the prior art) in the end product and establish a nexus for that cause between the intermediate and the end product." Id. at 479.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JORDAN E BERRESFORD/Examiner, Art Unit 1727                                                                                                                                                                                                        
Conferees:
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727                                                                                                                                                                                                        
/COLLEEN P DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.